Title: John Swanwick to John Adams, 18 Jul. 1786
From: Swanwick, John
To: Adams, John


          
            
              Sir—
            
            

              Philadelphia

              July 18th. 1786
            
          

          The Lines which you will find under this Cover from his Excelly. Benjamin Franklin Esquire President of the State of
            Pennsylvania will introduce to your Acquaintance the Writer of this Letter, to whose Lot
            it falls on the Threshold of his Acquaintance with your Excellency to have a favor to
            request of you, which I know not how far it may be right for you to grant or me to
              askit, but I submit the Whole to your better Judgment—If it be found that
            you can consistantly serve me in this Business, the exalted Opinion I have formed of
            your Excellency’s Character induces me to beleive you will do it—Should any Obstacles
            prevent I shall still be happy, whilst you forego the Compliance with my Wishes, to
            think that I shall be known to you, and that by the most respectable Testimonial I could
            have desired, from a Gentleman, the Evening of whose Political Career is as Brilliant as
            the whole of its duration has been useful to his Country and ornamental to Mankind—
          The Case is this—My Father Mr. Richard
            Swanwick arrived in this Country a few Years before the late War with Britain commenced
            and brought him with him from England some Money to purchase Lands with in
            this State where he intended to pass the Residue of his days—As an Aid to his Farming
            Occupation he accepted a Commission from the King to command a Revenue Cutter employed
            in the Bay and River of delaware—in this Situation when the Struggle commenced, his
            Birth as an Englishman, his late Arrival in America, and his holding an office under the
            Crown, all conspired to range him on the British Side—in pursuance of which he openly
            espoused it, and as appears by Certificates in his possession from the Commander in
            Chief of the British Forces rendered them considerable services and stedfastly adhered
            to them to the time of their final Embarkation for Britain, when my Father found himself
            an Exile from his Family—attainted by the Laws of this State and all his Property
            totally forfeited of which his Family never received a Shilling—he is now pursuing
            before the British Government his Claim for Compensation of his Losses—Those he
            sustained in Property are authenicated by a Certificate I have sent him from the
            Comptroller General of Accounts of this State—his Claim of Merit from the Government he
            addresses is established by the Testimony of Sir William Howe Lord Cornwallis Genl. Pattison and others—so far one would think his Title to
            Compensation needed no other Aid—but Influence often times at Courts has more Weight
            than Merit and it appears to be my Fathers Wish to have his Claim countenanced by some
            Gentlemen near the Court, who might perhaps by a Word in his favor secure the Attention
            due to his Request from those to whom it may belong to consider it—On these Grounds it
            was that I have ventured to solicit your Aid in this Particular provided it be not
            inconsistant with your Ideas of Propriety merely to say a word for my Father as you may
            deem most prudent on his communicating his Wishes to you—but if any Circumstance should
            make it improper neither he nor myself will desire You to do anything in it—
          It may be necessary for your Information to add that after having
            compleated my Education in Holland & France I arrived in 1773, at the age of 13
            Years, in this Country, and ever since I have endeavoured to serve it to the best of my
            Abilities—During the War I have held many confidential Places of Trust and quitted them
            at the Peace, I beleive, with universal Approbation at which Period I entered into the
            Mercantile Line in which I have been ever since engaged—The Circular inclosed will
            inform you of my Establishment in Trade and make you or your Friends the Tender of its
            Services—Ever since my Father’s Misfortunes he has had to depend on me principally for
            his support—I have been happy to have it in my power to contribute to it, but I wish the
            Government should have the Charge of this in which Cause he lost his All—
          I am aware Sir, of the Awkwardness of my Situation soliciting
            Attentions from your Excellency who have rendered such important Services to Fœderal
            America, for One who has had the Misfortune to appear as an Enemy to her, but I know
            your Magnanimity will not suffer you to dwell long on this Side of the Question—when you
            consider what my Father has suffered—that the State has long been in Possession of all
            he was worth—that I have faithfully served my Country in the most trying times, and tho’
            in Opposition to this very Parent whom my duty led me to revere and whom now I must
            support unless the Government he has served do something for him— When you consider all
            these Circumstances I am sure you Commiseration will be excited and if you can not
            receive or assist my Father you will pardon the present well meant Request—
          It is not in your public Capacity that I can expect the Attention I
            solicit, but your Excellency in your private Character may more effectually serve me—Any
            Recommendation thus given must have its Weight and will have all my Gratitude—happy will
            it make me at any time to acknowledge the Obligation and to render for it such Returns
            as may be most acceptable to you—but of these None can equal in Value what your
              Excelly. will immediately receive in the pleasing
            Consciousness of having performed a benevolent Action—
          I would not wish to be understood as pleading the Cause of any of
            those Men who in the late War forsook their Native Country, to which all that could
            encite Affection, bound them—Such Attachments on the Side of my Father were all to
            Britain—from thence had he brought the price of his Settlement here—from thence did his
            Livelihood as an Officer principally proceed—all his Connections were there—For the
            Cause of America he never affected an Attachment he did not feel—he hid not himself in a
            neutral Garb, tho’ a safe one—he took an open and decided part—in this he must be
            allowed to have acted the part of an honest Man in so decidedly avowing the Cause he
            espoused and the Consequence has been he has shared in its Catastrophe and
            disgrace—differently situated I have taken a different part—As a Young Man, my
            Attachments are to a young Country—as educated in Holland, my Prepossessions had been
            those of a Republican—As expecting my Livelihood and all I hoped for from America I have
            been faithful to her and would have suffered with her chearfully any Reverse, to which I
            exposed myself by uniformly taking part with her in the most gloomy as well as fortunate
            Periods of the War—I have shared in the Triumphs of my Country, have enjoyed her
            Confidence, have found my Circumstances every way fortunate—and now, sir, I only desire
            a Continuance of Existance to be a Witness of her increasing Glory and an humble
            Instrument among others in promoting it—If such Sentiments uniformly practised can
            entitle me to your Excellency’s Regard I hope to enjoy it, and then I shall never regret
            having written this Letter, be the Success of the Request it contains relative to my
            Father what it may—
          With the highest Veneration for your exalted Station and Merit I
            have the honor to remain— /Your Excellys. / Obt. Hble. Servant—
          
            
              J Swanwick
            
          
        